Citation Nr: 1706766	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO. 14-03 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont. 


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a psychiatric disorder.  See 38 C.F.R. § 19.9 (2016).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016). 

In the July 2015 Remand, the Board requested that the RO obtain copies of the Veteran's 1970 psychiatric treatment records from the VA Leeds Medical Center. The Board further instructed that all attempts to secure this evidence must be documented in the claims file, and if this evidence could not be obtained, the RO must notify the Veteran informing him that these records could not be obtained and providing him an opportunity to submit the requested evidence.  In December 2015, the 1970 psychiatric records were requested by the RO.  However, the claims file does not contain a response from the VA Leeds Medical Center, a formal finding of unavailability of the requested medical records, or a notification letter to the Veteran that the requested records are unavailable. 

In addition, it appears that additional relevant records are missing from the claims file.  While some VA treatment records have been associated with the claims file, these records are limited to dates of treatment between September and November 2010, and October 2013 to October 2015.  Most notably, review of the available VA treatment records reflects that a diagnosis of PTSD was assigned to the Veteran's medical profile in May 2009; however, the treatment records resulting in the diagnosis of PTSD are not in the claims file.  As the missing VA treatment records are relevant to the current appeal, they must be obtained. 

Further, the Veteran has been receiving disability compensation from the Social Security Administration (SSA) since 1985.  Records from the SSA are not contained in the claims file and it does not appear that an attempt has been made to obtain them.  The possibility that SSA records could contain relevant evidence cannot be foreclosed without a review of those records. Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002). 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain any pertinent VA medical records, and associate them with the claims file, to particularly include records dated prior to September 2010, records dated between November 2010 and October 2013, and records dated after October 2015, as well as all VA psychiatric treatment records of the Veteran from the VA Leeds Medical Center (VA Central Western Massachusetts Healthcare System) dated in 1970.
Additionally, the RO must attempt to obtain any and all records pertinent to the Veteran's claim for Social Security disability benefits, as well as medical records relied upon concerning that claim.

All attempts to secure this evidence must be documented in the claims file by the RO.  Efforts to obtain the Federal Government records should only end if they do not exist or further efforts to obtain them would be futile.  If the records are unavailable, the Veteran MUST be advised of such unavailability, and the claims file MUST be properly documented as to the unavailability of these records.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, if additional evidence is obtained, the claims file must be returned to the VA examiner who performed the March 2016 VA examination for an addendum medical opinion regarding whether a psychiatric disorder is related to the Veteran's military service.  If the March 2016 VA examiner is unavailable or unable to provide an opinion, the case must be forwarded to another appropriate examiner.  After a review of the evidence of record, to include any newly associated medical evidence, the VA examiner must provide an opinion as to whether a psychiatric disorder is related to the Veteran's military service. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

